 



[ex10-1_001.jpg]

 

June 7, 2019

 

James Donnellan

Owner

LVG1

d/b/a UNDERground Villas & Hotels

94A Range Road, Windham, NH 03087

 

Letter of Intent

 

Mr. Donnellan:

 

This letter is an offer by 2050 Corp. (“2050”) to partner with and invest in
LVG1, an LLC d/b/a UNDERground Villas & Hotels (“UNDERground”), an
Internet-based business targeting travel, trade, e-commerce and related support
and services under the global brand “UNDERground”. The offer will become binding
upon the achievement of certain milestones and signing of a Definitive
Agreement.

 

Summary Terms

 

Subject to further definition of contractual terms to resell UNDERground
products and services, including your full array of CBD offerings, and testing
and validation of UNDERground’s e-commerce platform, 2050 proposes the following
summary terms:

 

● 2050 shall issue to UNDERground 100,000 Series B Preferred Shares, convertible
into 100,000,000 common shares which represents approximately 10% of 2050’s
diluted equity capitalization. UNDERground shall have the right to distribute
these shares to its employees, affiliates or representatives or have them issued
to said entities directly by 2050 as required by and to be compliant with U.S.
securities laws and regulations. ● UNDERground shall issue 2050 10% of common
and/or preferred equity or similar economic ownership of UNDERground, with 2050
being issued a right of participation in future UNDERground funding rounds
through year-end 2022 at its 10% ownership threshold. Future investment may be
made in the form of cash or preferred shares based on prevailing market prices
based on a 50-day moving average closing bid price of 2050 common stock. ● A
sales and marketing commission arrangement will be executed, whereby customers
signing up for an UNDERground affiliate program to be called “2050travel” will
use a unique promo code. 2050travel will be labeled an “UNDERground Company” or
similar. 2050travel may be rebranded as a travel solution embedded within 2050
Corp.’s social media platform currently under development. ● UNDERground shall
be given a 3-year option to spin-out/spin-off to 2050 shareholders. 2050 will
bear the expenses of any S-1 or other required registration/filing for such
action.

 

  1

 

 



[ex10-1_001.jpg] 

 

Further Details

 

● Under a non-circumvent non-disclosure agreement (NCNDA), UNDERground will
deliver the specs and engineering information on its e-commerce and travel
system to 2050 so that both parties can improve and enhance the application and
portal(s) and make representations to prospective testers as to the capabilities
of the beta version when delivered. 2050 will provide UNDERground with any
proprietary research it may perform to enhance the platform. This high-level
information shall be exchanged immediately upon signing of this Agreement, or as
soon as practicable when such information is obtained by either party. ●
UNDERground will deliver to 2050 weekly updates as to the development status of
its travel and e-commerce platform(s) on internal conference calls or through
electronic communications. 2050 will reciprocate with weekly updates on the
development of its Internet social network. ● No later than close of business
4:00pm EDT August 1, 2019, UNDERground will deliver to 2050 a beta version of
its Internet platform, that will allow travel rentals and bookings, sales of
products and services, and other. The system will have been tested and validated
by sales outlets and end users and verified as to its efficacy, functionality
and scalability by independent third parties. Upon validation of the platform
and signing of a Definitive Agreement, the share exchange and spin-out/spin-off
rights shall become binding and effective. ● 2050’s cannabis social network
currently under development @ www.kanab.club will become a preferred marketing
partner of UNDERground and will co-brand with UNDERground. This marketing will
not preclude UNDERground and Kanab Club from marketing to each other’s target
markets or worldwide, through their own sales efforts, so long as such
activities are supportive. ● An economic model will be negotiated under separate
cover, including but not limited to sales commissions, overrides, revenue
shares, residuals, referral fees, or other between UNDERground and Kanab Club
for the full array of UNDERground CBD products and services. ● UNDERground will
provide support to 2050 for engineering, trouble tickets, and related, with any
2050travel specific expenses and reimbursement to be mutually negotiated before
commercial launch of the system(s).

 

  2

 

 



[ex10-1_001.jpg] 

 

This is our preliminary Agreement and any changes or modification must be done
in writing and signed by both parties. All terms and conditions will be subject
to interpretation and ruling under the laws of the State of California.

 

2050 Corp.   UNDERground Villas & Hotels       [ex10-1_002.jpg]  
[ex10-1_003.jpg] Vik Grover   James Donnellan CEO   Owner

 



  3

 

 